                             IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

                                            PORTLAND DIVISION




SHELLY J. G.,1                                                           No. 3:18-cv-00926-HZ

                           Plaintiff,                                    OPINION & ORDER

         v.

COMMISSIONER, Social Security
Administration,

                           Defendant.


HERNÁNDEZ, District Judge

         Plaintiff brings this action for judicial review of the Commissioner’s final decision

denying her application for Supplemental Security Income (“SSI”) under Title XVI of the Social

Security Act and Disability Insurance Benefits (“DIB”) under Title II of the Social Security Act.

The Court has jurisdiction under 42 U.S.C. § 405(g) (incorporated by 42 U.S.C. § 1382(c)(3)).


1
 In the interest of privacy, this opinion uses only the first name and the initial of the last name of the non-
governmental party or parties in this case. Where applicable, this opinion uses the same designation for non-
governmental party’s immediate family members.


1 - OPINION & ORDER
Because the Commissioner’s decision is free of legal error and supported by substantial evidence

in the record, the Court AFFIRMS the decision and DISMISSES this case.

                                                   BACKGROUND

           Plaintiff was born July 13, 1960 and was fifty-three years old on the alleged disability

onset date. Tr. 23.2 Plaintiff met the insured status requirements of the Social Security Act

(“SSA” or “Act”) through December 31, 2017. Tr. 15. Plaintiff has at least a high school

education and is able to perform past relevant work as a customer order clerk. Tr. 22, 23.

Plaintiff claims she is disabled based on conditions including degenerative disc disease of the

cervical spine, arthritis of the spine, and fibromyalgia. Tr. 15, 18, 171, 181.

           Plaintiff’s benefits application was denied initially on November 26, 2014, and upon

reconsideration on February 25, 2015. Tr. 13. A hearing was held before Administrative Law

Judge Paul G. Robeck on November 10, 2016. Tr. 30–75. ALJ Robeck issued a written decision

on February 22, 2017, finding that Plaintiff was not disabled or entitled to benefits. Tr. 24. The

Appeals Council declined review, rendering ALJ Robeck’s decision the Commissioner’s final

decision. Tr. 1–6.

                                   SEQUENTIAL DISABILITY ANALYSIS

           A claimant is disabled if she is unable to “engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which . . . has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A). Disability claims are evaluated according to a five-step procedure. Valentine v.




2
    Citations to “Tr.” refer to the administrative trial record filed here as ECF No. 13.


2 - OPINION & ORDER
Comm’r Soc. Sec. Admin., 574 F.3d 685, 689 (9th Cir. 2009). The claimant bears the ultimate

burden of proving disability. Id.

       At step one, the Commissioner determines whether a claimant is engaged in “substantial

gainful activity.” If so, the claimant is not disabled. Bowen v. Yuckert, 482 U.S. 137, 140 (1987);

20 C.F.R. §§ 404.1520(b), 416.920(b). At step two, the Commissioner determines whether the

claimant has a “medically severe impairment or combination of impairments.” Yuckert, 482 U.S.

at 140–41; 20 C.F.R. §§ 404.1520(c), 416.920(c). If not, the claimant is not disabled.

       At step three, the Commissioner determines whether claimant’s impairments, singly or in

combination, meet or equal “one of a number of listed impairments that the [Commissioner]

acknowledges are so severe as to preclude substantial gainful activity.” Yuckert, 482 U.S. at 141;

20 C.F.R. §§ 404.1520(d), 416.920(d). If so, the claimant is conclusively presumed disabled; if

not, the Commissioner proceeds to step four. Yuckert, 482 U.S. at 141.

       At step four, the Commissioner determines whether the claimant, despite any

impairment(s), has the residual functional capacity (“RFC”) to perform “past relevant work.” 20

C.F.R. §§ 404.1520(e), 416.920(e). If the claimant can, the claimant is not disabled. If the

claimant cannot perform past relevant work, the burden shifts to the Commissioner. At step five,

the Commissioner must establish that the claimant can perform other work. Yuckert, 482 U.S. at

141–42; 20 C.F.R. §§ 404.1520(e) & (f), 416.920(e) & (f). If the Commissioner meets its burden

and proves that the claimant is able to perform other work which exists in the national economy,

the claimant is not disabled. 20 C.F.R. §§ 404.1566, 416.966.

                                    THE ALJ’S DECISION

       At step one, the ALJ found that Plaintiff had not engaged in substantial gainful activity

since September 1, 2013, the alleged disability onset date. Tr. 15.


3 - OPINION & ORDER
          At step two, the ALJ determined that Plaintiff had “the following severe impairments:

degenerative disc disease of the cervical spine status post fusion and nerve stimulator and

fibromyalgia.” Tr. 15. The ALJ determined that Plaintiff’s status post nondisplaced basilar

thumb fracture and depression were not severe. Tr. 15–16.

          At step three, the ALJ determined that Plaintiff did not have any impairment or

combination of impairments that met or medically equaled the severity of one of the listed

impairments. Tr. 17. In particular, the ALJ found that Plaintiff’s “degenerative disc disease d[id]

not meet or medically equal the criteria of Listing 1.04 (Disorders of the spine) or any listing in

the Listing of Impairments.” Tr. 17.

          Before proceeding to step four, the ALJ found that Plaintiff had the residual functional

capacity (RFC) to perform light work

          except postural activities are limited to occasionally. Overhead reaching bilaterally is
          limited to occasionally. Handling, which includes[] holding, grasping, and seizing, is
          unlimited on the left and limited to frequent on the right. She is limited to occasional use
          of hand controls, such as clutches and robotic arms, bilaterally.

Tr. 18.

          At step four, the ALJ determined that Plaintiff was able to perform past relevant work as

a customer order clerk. Tr. 22.

          At step five, the ALJ relied on the testimony of a vocational expert to find, in the

alternative, that additional jobs existed in significant numbers in the national economy that

Plaintiff could perform. Tr. 22–23. Accordingly, the ALJ concluded that Plaintiff was not

disabled. Tr. 23.




4 - OPINION & ORDER
                                  STANDARD OF REVIEW

       A court may set aside the Commissioner’s denial of benefits only when the

Commissioner’s findings are based on legal error or are not supported by substantial evidence in

the record as a whole. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009). “Substantial

evidence means more than a mere scintilla but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Id. (internal

quotation marks omitted). Courts consider the record as a whole, including both the evidence that

supports and detracts from the Commissioner’s decision. Id.; Lingenfelter v. Astrue, 504 F.3d

1028, 1035 (9th Cir. 2007). “Where the evidence is susceptible to more than one rational

interpretation, the ALJ’s decision must be affirmed.” Vasquez, 572 F.3d at 591 (internal

quotation marks omitted); see also Massachi v. Astrue, 486 F.3d 1149, 1152 (9th Cir. 2007)

(“Where the evidence as a whole can support either a grant or a denial, [the court] may not

substitute [its] judgment for the ALJ’s.”) (internal quotation marks omitted)).

                                          DISCUSSION

       Plaintiff challenges the ALJ’s decision to discount her subjective symptom testimony.

The ALJ is responsible for evaluating symptom testimony. SSR 16-3p, 2017 WL 5180304, at *1

(Oct. 25, 2017). Once a claimant shows an underlying impairment and a causal relationship

between the impairment and some level of symptoms, clear and convincing reasons are needed

to reject a claimant’s testimony if there is no evidence of malingering. Carmickle v. Comm’r, 533

F.3d 1155, 1160 (9th Cir. 2008) (absent affirmative evidence that the plaintiff is malingering,

“where the record includes objective medical evidence establishing that the claimant suffers from

an impairment that could reasonably produce the symptoms of which he complains, an adverse

credibility finding must be based on clear and convincing reasons” (quotation marks and citation


5 - OPINION & ORDER
omitted)); see also Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (the ALJ engages in a

two-step analysis for subjective symptom evaluation: First, the ALJ determines whether there is

“objective medical evidence of an underlying impairment which could reasonably be expected to

produce the pain or other symptoms alleged”; and second, “if the claimant has presented such

evidence, and there is no evidence of malingering, then the ALJ must give specific, clear and

convincing reasons in order to reject the claimant’s testimony about the severity of the

symptoms.” (quotation marks and citations omitted)).

       When evaluating subjective symptom testimony, an ALJ may properly consider several

factors, including a plaintiff’s “daily activities, inconsistencies in testimony, effectiveness or

adverse side effects of any pain medication, and relevant character evidence.” Orteza v. Shalala,

50 F.3d 748, 750 (9th Cir. 1995). An ALJ may also consider the ability to perform household

chores, the lack of any side effects from prescribed medications, and the unexplained absence of

treatment for excessive pain. Id.

       Here, the ALJ concluded that Plaintiff’s “medically determinable impairments could

reasonably be expected to produce the . . . alleged symptoms” and did not identify evidence of

malingering. Tr. 19. However, the ALJ found that Plaintiff’s allegations were “not fully

consistent with the evidence on record.” Tr. 21. Specifically, “[t]he efficacy of the claimant's

treatment regimen and her activities of daily living [we]re inconsistent with the degree of

impairment described.” Tr. 21.

       An ALJ may consider whether treatment effectively controls a plaintiff’s condition.

Orteza, 50 F.3d at 750; Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir.

2006) (“Impairments that can be controlled effectively with medication are not disabling.”

(citations omitted)). Here, the ALJ found Plaintiff’s treatment effective, noting that “the spinal


6 - OPINION & ORDER
cord stimulator and medication . . . provided excellent symptom relief without side effects.” Tr.

21.

       Plaintiff acknowledges that she “regularly reported that her medications were somewhat

effective, and that she got some relief from her spinal cord simulator.” Pl.’s Br. 6. Plaintiff

argues, however, that the record, read as a whole, does not support the ALJ’s position that

Plaintiff’s treatment was effective. Id. The Court does not agree. Not only does Plaintiff fail to

cite a single medical record, but the Court finds that the record as a whole does, in fact, support

the ALJ’s conclusion. For example, despite needing occasional recalibrations, Plaintiff

frequently reported that her spinal cord stimulator reduced her pain. Tr. 261, 315, 384, 390, 393,

523. In August 2014, she stated “her reprogrammed stimulator help[ed] very well.” Tr. 369. In

June 2016, Plaintiff reported she found the spinal cord stimulator helpful. Tr. 641. Plaintiff also

reported that medication managed her pain, and that she experienced as much as an “85%

benefit” at times. Tr. 387; see also Tr. 262, 363. In August 2014, Plaintiff rated her average pain

score as a 3/10, with flares at 7/10, and a “70% benefit” from her medication. Tr. 369. In October

2015, Plaintiff reported that her pain averaged a 5/10 and was “[a]ctively improved.” Tr. 609.

While it is unclear to the Court whether Plaintiff’s self-reported pain scores (e.g. “3/10” and

“5/10”) were intended to quantify her pain while on or off medication, “where the evidence is

susceptible to more than one rational interpretation, the ALJ's decision must be affirmed.”

Vasquez, 572 F.3d at 591.3 In short, the ALJ’s conclusion that the efficacy of Plaintiff’s

treatment was inconsistent with the degree of impairment she described is supported by



3
 Plaintiff also argues the ALJ misunderstood the nature of fibromyalgia, which often presents
with good and bad days. Pl.’s Br. 6. However, Plaintiff again fails to cite the record to support
her position that Plaintiff, in fact, experienced both good and bad days.


7 - OPINION & ORDER
substantial evidence in the record. The ALJ did not therefore err in discounting Plaintiff’s

subjective symptom testimony for this reason.

        Besides effective treatment, the ALJ also relied on Plaintiff’s activities of daily living as

a basis for discounting her subjective symptom testimony. An ALJ may discount a Plaintiff’s

testimony when it is inconsistent with her daily activities. Orn v. Astrue, 495 F.3d 625, 639 (9th

Cir. 2007). Here, the ALJ wrote that Plaintiff’s activities of daily living were “inconsistent with

the degree of impairment” she described. Tr. 21. For example, the ALJ noted that Plaintiff was

“able to perform personal care, care for a pet dog, go on dates with her boyfriend, prepare meals,

do household chores, babysit her grandchildren twice a week, drive a car, shop in stores, manage

finances, go fishing, ride in her boat, work in her garden, and socialize in person and by

telephone.” Tr. 21. The ALJ did not, however, explain how these activities are inconsistent with

Plaintiff’s allegations (which included the “need[] to lie down for two to three hours a day,” Tr.

21). The ALJ also failed to include many of the relevant qualifiers that Plaintiff attached to these

statements. For example, Plaintiff testified that she can only work in her flower beds “if [her]

neck will allow” and can accomplish 30 minutes of household chores but must then “rest [her]

neck for 20 minutes or just stop for the day.” Tr. 184, 185. The Ninth Circuit has cautioned ALJs

on this topic, explaining that claimants need not be “utterly incapacitated to be eligible for

benefits, and many home activities may not be easily transferable to a work environment where it

might be impossible to rest periodically or take medication.” Smolen, 80 F.3d at 1287 n.7;

Molina, 674 F.3d at 1112–13 (“[A] claimant need not vegetate in a dark room in order to be

eligible for benefits . . . .”).

        Regardless, the ALJ’s reliance on effective treatment is sufficient to uphold the ALJ’s

overall symptom evaluation. See Batson, 359 F.3d at 1197 (holding that error by an ALJ as to


8 - OPINION & ORDER
one basis for adverse credibility determination is not fatal to the overall determination if the ALJ

gave other reasons which are supported by substantial evidence in the record). Thus, to the extent

the ALJ erred in relying on Plaintiff’s activities of daily living, this error was harmless.

                                          CONCLUSION

       The decision of the Commissioner is AFFIRMED.

       IT IS SO ORDERED.



       Dated this       day of ________________, 2019.




                                                       MARCO A. HERNÁNDEZ
                                                       United States District Judge




9 - OPINION & ORDER
